Citation Nr: 0941761	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include major depression and 
anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Hallie McFadden, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and Observer




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and January 2005 decisions 
rendered by the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

The Veteran testified at an RO hearing in July 2007, and 
before the undersigned at a hearing in July 2009.  
Transcripts of the hearings are of record.  At the 2009 
hearing, the Veteran submitted additional evidence, for which 
he waived initial RO review and consideration.  In light of 
the waiver, the Board may properly consider the evidence in 
this review.  See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran engaged in combat during service and has a 
diagnosis of PTSD related to combat.




CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. § 1110, 
1154(b)(West 2002); 38 C.F.R. § 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is applicable where further assistance would aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed.. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  


Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R.  § 
3.303(a).  

Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

Receiving enemy fire or firing on an enemy can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

Background

The Veteran asserts that he has PTSD due to stressful combat-
related events that occurred in service.  He has indicated 
that he served aboard the USS Stormes (DD 780) and in 
September 1966 this vessel provided heavy gunfire support for 
allied ground operations that were being attacked by the 
Vietcong forces ashore.  He states that during this hostile 
engagement his general quarters battle station was on one of 
the vessel's gun mounts firing against the enemy. 

The Veteran's DD 214 shows service in Vietnam.  He was 
awarded the National Defense Service Medal (NDSM) and the 
Vietnam Service Medal (VSM).  His military occupational 
specialty (MOS) was SA, Boatswain.

The Veteran submitted lay statements from former shipmates on 
the USS Stormes, both of whom acknowledge that the Veteran 
was stationed in the gun mount and gun turret aboard the USS 
Stormes, during the incident in September 1966, when the 
vessel provided heavy gunfire support against the Vietcong.  
They also acknowledge that many Vietnamese were killed during 
the bombardment, including women and children. 

The evidentiary record also contains operational reports; 
copies of message traffic from the USS Stormes; and other 
internet documents which detail the USS Stormes' September 
1966 deployment to the Republic of Vietnam.  The USS Stormes 
Command History Report confirms that in September 1966 the 
vessel provided naval gunfire support for allied ground 
operations between September 12th and September 17th.  Over 
this five-day period, the USS Stormes is noted to have fired 
more than 1300 rounds of 5" ammunition and was credited with 
over 300 enemy kills and more than 50 wounded.  Gunfire from 
the vessel destroyed approximately 80 structures and damaged 
200 others.

Information from the September 1966 Pacific Area Naval 
Operations Review also confirms that on September 13, 1966 
the USS Stormes was called to provide emergency gunfire 
support for a South Vietnamese ground force under a strong 
coordinated enemy attack.  The USS Stormes is noted to have 
fired for over a three-hour period and as a result the Viet 
Cong suffered heavy losses and were forced to abandon two 
field artillery pieces which they had captured.  An actual 
body count by reliable agents later revealed that 225 of the 
enemy had been killed in the bombardment.

A record dated September 15, 1966 from the Department of 
Defense (DOD) shows that 225 Vietnamese males, ages 13-35, 
were killed in action (KIA) by actual body count, in addition 
to probably many more as evidence of freshly dug graves in 
area.  This was noted to have been reported by a First Corps 
NGO based upon seven different agents and reliable sources.

The USS Stormes is also noted to have received a Battle Star 
for its service in Vietnam.  

A November 2004 mental status examination conducted during a 
Vet Center intake session, resulted in a finding that the 
Veteran presented with 'symptoms of PTSD" related to his 
Navy service in Vietnam.

The Veteran's private psychiatrist, C.V., M.D. submitted a 
letter in August 2005, in which she summarized the Veteran's 
reported stressor and determined that the Veteran met the 
DSM-IV criteria for a diagnosis of PTSD based on his clinical 
presentation and reported military history.  In an 
attachment, Dr. C.V. discussed in detail how the Veteran met 
the DSM-IV criteria for the PTSD diagnosis.  Dr. C. V. also 
stated that the Veteran qualified for a diagnosis of major 
depression.  

The Veteran underwent a VA examination in February 2006.  The 
examiner indicated review of the claims file.  The summary of 
the Veteran's reported stressor was that he felt guilt and 
anger of being a part of a team that fired on the Vietcong on 
September 13, 1966 and learning that there were over 200 
casualties as a result, including thirteen-year old boys.  
Based on the examination, the examiner opined that the 
Veteran did not meet the DSM-IV stressor criterion for a 
diagnosis of PTSD.  His AXIS I diagnosis was depression.  No 
rationale was provided as to why the Veteran did not meet the 
DSM-IV criteria or which of the DSM-IV criterion were not 
met.

A January 2007 VA outpatient treatment record shows the 
Veteran reported he and other soldiers had killed several of 
the Vietcong, which he later found included religious 
believers and young boys, based on declassified government 
records.  The VA clinician provided a diagnosis of combat-
related PTSD, severe and chronic with disassociation mood 
disorder.

SSA records show that the Veteran has been awarded disability 
benefits based, in part, upon a diagnosis of PTSD.

Analysis

Given the Veteran's testimony, his military specialty, and 
the official history of the USS Stormes, the evidence clearly 
shows that he engaged in combat.  As the Veteran participated 
in combat and, is claiming a combat-related stressor, the 
only issue to be resolved is whether he has a current 
diagnosis of PTSD attributed to the combat stressors.  

The Board notes that a diagnosis of PTSD must be established 
in accordance with 38 C.F.R. § 4.125(a), which simply 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  
While the VA examiner found that the Veteran did not meet all 
of the criteria for a diagnosis of PTSD in February 2006, he 
did not specify which of the DSM-IV criterion were not met, 
nor did he explain why the Veteran did not meet the DSM-IV 
criteria.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008)-the Court held that a medical opinion that 
contains only data and conclusions without any supporting 
analysis is accorded no weight.  An opinion that is 
unsupported and unexplained is purely speculative and does 
not provide the degree of certainty required for medical 
nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  For this reason, the VA examiner's opinion is 
accorded no weight.

The 2007 VA clinician's opinion and the 2005 private opinion 
that establish a diagnosis of PTSD based on DSM-IV criterion 
(and is supported by the factual record and a sufficient 
rationale) places the evidence in equipoise on the question 
of whether the Veteran meets the criteria for the diagnosis 
of PTSD in accordance with DSM-IV.  Resolving reasonable 
doubt in the Veteran's favor, the Board concludes that the 
requirements for a diagnosis of PTSD are satisfied.  
Accordingly, service connection is warranted for PTSD.

ORDER

Service connection for PTSD is granted.


REMAND

The Veteran has claimed service connection for PTSD.  The 
Board however acknowledges the recent ruling in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which clarified how the 
Board should analyze claims for PTSD and other acquired 
psychiatric disorders.  

As emphasized in Clemons, though a Veteran may only seek 
service connection for PTSD, the Veteran's claim "cannot be 
limited only to that diagnosis, but must rather be considered 
a claim for any mental disability that may be reasonably 
encompassed."  Id.  Essentially, the Court found that a 
Veteran does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  Therefore, the Board must analyze 
the Veteran's current claim under this expanded framework, 
based on the Clemons ruling and appropriate review of the 
evidence of record.

VA outpatient treatment records are replete with current 
diagnoses of major depression, major depressive disorder, and 
anxiety disorders.  As noted, in an August 2005 letter, Dr. 
C. V. stated that the Veteran qualified for a diagnosis of 
major depression, but did not specify whether the depression 
was related to military service.

In February 2006, a VA examiner provided a diagnosis of 
depression.  However, the examiner did not comment on the 
etiology of the depressive disorder, particularly in relation 
to the Veteran's military service.  This opinion, for all 
intents and purposes, is inconclusive as to the origin of the 
Veteran's major depression and the determinative issue of 
whether there is an etiological relationship between this 
disorder and his military service.  When VA undertakes to 
examine a veteran, VA is obligated to ensure that that 
examination is adequate.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

There is no other nexus opinion in the record that addresses 
the possible relationship between any current anxiety and 
depressive disorder and military service.  Hence, the medical 
evidence of record is still inadequate and a remand is 
required to supplement the record.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the file to the VA 
examiner that examined the Veteran in 
February 2006 for a supplemental opinion 
which addresses whether or not the 
Veteran's currently diagnosed psychiatric 
disorders (anxiety disorder and major 
depression) are "at least as likely as 
not" (i.e., 50 percent or more probable), 
attributable to the Veteran's military 
service.  

The examiner must provide a rationale for 
any opinion expressed.  If this examiner 
is unavailable, then another equally 
qualified clinician should render the 
requested opinion.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner for 
review of the pertinent medical and other 
history.  

2.  Then, readjudicate the Veteran's 
claim.  If any benefit on appeal remains 
denied, issue a Supplemental Statement of 
the Case (SSOC) and afford the Veteran and 
his representative an opportunity to 
respond prior to returning the case to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


